Citation Nr: 0632587	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  99-07 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a left ankle 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1971.

In January 1999, the RO denied service connection for post-
traumatic stress disorder (PTSD) and declined to reopen a 
previously denied claim for service connection for residuals 
of a left ankle injury.  The veteran perfected an appeal of 
those determinations to the Board of Veterans' Appeals 
(Board).

In September 2000, while the foregoing appeal was pending, 
the RO denied service connection for hypertension, bilateral 
hearing loss, tinnitus, and hepatitis.  The veteran perfected 
an appeal as to those determinations as well.  In May 2001, 
the RO granted service connection for hepatitis, thereby 
removing that issue from appeal.

In January 2004, the Board remanded the issues remaining on 
appeal.  In March and November 2005, while the case was in 
remand status, the Appeals Management Center granted service 
connection for PTSD, hypertension, bilateral hearing loss, 
and tinnitus.  Consequently, those issues are no longer in 
appellate status.

In its January 2004 remand, the Board listed as an issue on 
appeal entitlement to an initial compensable rating for acute 
viral hepatitis.  Further review of the record reveals that 
this issue is not properly before the Board.  Specifically, 
the record shows that, in May 2001, the RO assigned a zero 
percent (noncompensable) evaluation for acute viral 
hepatitis.  The veteran filed a notice of disagreement with 
that decision in August 2001, challenging the evaluation 
assigned, and the RO furnished him a statement of the case 
(SOC) in July 2002.  However, the veteran did not thereafter 
perfect an appeal of that issue by filing a substantive 
appeal.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.200, 20.202.  
Consequently, the Board has no jurisdiction to consider it.  
38 U.S.C.A. § 7108.  The only issue currently on appeal is 
whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a left ankle 
injury.

For the reasons set forth below, the issue on appeal is being 
remanded for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

In its January 2004 remand, the Board requested, among other 
things, that action be taken to ensure that the veteran 
received all notification required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)).  The Board 
specifically asked that the veteran be given notice as to the 
evidence needed to support his claim.

Unfortunately, the requested development has not been 
completed.  The record shows that the veteran was, in fact, 
provided a new VCAA notice letter in January 2004.  However, 
although the letter contained notice as to the evidence 
generally necessary to support a claim of service connection, 
it did not contain any substantive information as to the 
evidence needed to reopen a previously denied claim.  See, 
e.g., 38 C.F.R. § 3.156(a).  See also Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006) (holding that the VCAA 
requires, in the context of a claim to reopen, that the 
claimant be provided with notice describing the evidence 
necessary to substantiate the elements of service connection 
that were found insufficient in the previous denial).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a new VCAA notice letter 
relative to the issue on appeal.  The letter 
must contain, among other things, information 
describing the evidence generally necessary 
to reopen a previously denied claim, where 
the application to reopen was received prior 
to August 29, 2001.  See 38 C.F.R. § 3.156(a) 
(2001) (which stipulates that new and 
material evidence consists of evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon 
the specific matter under consideration, 
which is neither cumulative nor redundant, 
and which by itself or in connection with 
evidence previously assembled is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim).  

In addition, the letter must describe the 
evidence necessary to substantiate the 
specific element(s) of service connection 
that were found insufficient in the previous 
denial, as required by Kent.  The letter must 
invite the veteran to submit any information 
or evidence in his possession that pertains 
to his claim, to include any relevant 
photographs he might have in his possession 
(the record shows that the veteran, in a 
January 1984 letter to his Senator, indicated 
that he had a photograph of himself in 
service with a cast on his left foot up to 
his knee), and he should be asked to 
identify, and provide releases for (where 
necessary), any new or additional evidence he 
would like to have considered in connection 
with the current appeal, to include records 
of any VA treatment he may have had since the 
time that such records were last procured in 
November 2005.  Also, the veteran should be 
afforded a reasonable opportunity to respond 
to the notice, and any additional information 
and/or evidence received should be associated 
with the claims file.

2.  Thereafter, take adjudicatory action on 
the veteran's claim.  If the benefit sought 
remains denied, furnish a supplemental SOC 
(SSOC) to the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


